             Case 1:19-cr-00612-ER Document 45
                                            44 Filed 08/06/20
                                                     08/05/20 Page 1 of 1

                           Del Valle & Associates
                                             Attorneys at Law
                                            445 Park Avenue
                                        New York, New York 10022
                                             (212)481-1900

Telesforo Del Valle, Jr.   The August 7 change of plea hearing is adjourned to Email: tdvesq@aol.com
Michael J. Sluka           September 17, 2020, at 11:00 a.m.                      Fax. (212)481-4853
Lawrence D. Minasian
      ___                  SO ORDERED.                                                          ___

Lucas E. Andino                                                                             Leticia Silva
William Cerbone                                                                           Legal Assistant
Luis N. Colon                                         August 6, 2020
Hon. Robert A. Sackett
         of counsel
                                             August 5, 2020

The Honorable Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
-Via ECF-                                              Re:      USA v. Jonathan Saldivar
                                                                19 Cr. 612 (ER)

         Dear Judge Ramos,

       Our office represents Mr. Jonathan Saldivar in the above referenced matter, which is
scheduled for a Change of Plea on August 7, 2020 at 10:00AM.

       I am actually engaged in conducting interviews as a member of the Eastern District of New
York, Magistrate Judge Merit Selection Panel.

         I respectfully request an adjournment on this matter until a date after September 7th, 2020.

         A.U.S.A. Juliana Murray consents to this request.

         Thank you for your consideration.



                                                                Respectfully submitted,

                                                                S/Telesforo Del Valle Jr.
                                                                Telesforo Del Valle Jr., Esq.
                                                                Attorney for Defendant,
                                                                Jonathan Saldivar
Cc: AUSA Juliana Murray, Esq.
